Title: To Thomas Jefferson from Albert Gallatin, 6 January 1809
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Jany. 6th 1809
                  
                  I enclose the following papers vizt.
                  1. another letter from Collector Ellery. We cannot enforce the embargo in R. Island with Howell for dist. atty. & Barnes for judge
                  2. a letter from Bates. Has Govr. Lewis received any instructions respecting either actual settlers or lead mines? He had none from this department. What should be written to him on that subject?
                  3. a letter from Collector of Wilmington N.C.—Measures will be taken for the prosecutions. But would it not be proper to instruct Mr Cochran immediately to dismiss the captn. of the cutter & to give the command to the mate, until a regular appointment is made? 
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               